Citation Nr: 1700048	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  11-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2010 and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an August 2014 Board decision, the claims were remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a January 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for residuals of a head injury was also remanded by the Board in August 2014.  In a January 2015 rating decision, service connection was granted for residuals of a traumatic brain injury and a 10 percent rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision; that matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The issue of entitlement to an initial rating in excess of 10 percent for service-connected lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

A chronic cervical spine disability did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease (DJD) was not exhibited within the first post service year.  


CONCLUSION OF LAW

The Veteran does not have a cervical spine disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

By letters dated in March 2010 and May 2010, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  To this end, the AOJ obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records.  The Board notes that the pending claim was remanded in August 2014 in order to obtain a VA examination as to the pending claim.

Pursuant to the Board Remand, the Veteran was afforded a pertinent VA examination with a medical opinion in October 2014, the report of which is of record.  The examination report contains sufficient evidence by which to decide the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the October 2014 VA examination report and medical opinion are adequate for evaluation purposes, as to the claim decided herein.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II. Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this matter, the Veteran asserts that he has a cervical spine disability, which was incurred during his military service.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from September 1979 to April 1996.  His STRs dated July 1983 document the Veteran's report of problems with his neck including stiffness and painful motion.  In September 1984, the Veteran complained of neck pain upon palpation to C7.  A diagnosis of cervical spasm with tension headache was noted.  The September 1984 STR also documented the Veteran's report of headaches beginning in March 1984 when he hit his head on a monorail and snapped his head back.  In September 1985, the Veteran reported that approximately a year and a half ago, he pulled his back and neck when he tripped while carrying a file cabinet.  In July 1991, the Veteran was treated for complaints of neck pain and stiffness after experiencing a pop in his neck while getting out of bed.  He denied any trauma to the neck.  He was diagnosed with paracervical muscle spasm/strain at that time.  See the STR dated July 1991.  However, the Veteran's subsequent STRs, including his March 1995 separation examination, did not document any further complaints of neck symptomatology.

A review of the Veteran's post-service treatment records documents his report of chronic neck pain in March 2010.  It was noted that magnetic resonance imaging (MRI) showed "right-sided hard disc formation at C3-4 as well as mild disc bulges at both 4-5 and 5-6, producing a mild canal foraminal stenosis.  An August 2010 private treatment record indicated that the Veteran reported that he had been experiencing neck pain for years.

The Veteran was afforded a VA examination in May 2010, at which time the examiner confirmed a diagnosis of degenerative disc disease (DDD) of the cervical spine with subjective radicular bilateral hand symptoms.  The question of nexus was addressed in a June 2010 VA addendum opinion in which the examiner stated that the Veteran had DJD of the cervical spine.  The examiner continued, "given episodic nature of neck complaints and lack of chronicity documented in [claims] file his current neck disability is less likely related to his military service."

In support of his claim, the Veteran submitted a May 2011 statement from Mr. E.H., who reported that he had worked with the Veteran since 1983 and remembers that the Veteran told him of his neck pain in 1996/1997.  Mr. E.H. further stated, "[f]or the years that we worked together he [would] always be losing time because of his previous injuries to his neck and back."

Pursuant to the Board Remand, the Veteran was afforded a VA examination in October 2014 at which time the examiner confirmed a diagnosis of degenerative arthritis of the cervical spine.  The examiner reviewed the evidence of record and concluded that, "[a]lthough within the realm of possibility, it is less likely [Veteran's] current mild/minimal [osteoarthritis] of the cervical spine is due to service."  The examiner explained that the Veteran "had clear documentation of isolated/likely acute neck pain in service, most notable at '84 following hitting head on monorail and /91 awakening with sudden neck pain; however periodic [physical examinations] and separation [physical examination] are silent for chronic/ono-going neck pain."  The examiner continued, "[t]here is no documentation of medical treatment sought for neck pain within one year of separation; claim for chronic neck pain was not placed [until] 2010, nor is there objective evidence of treatment for neck pain prior to 2010."  The examiner then stated, "[b]y contrast, STRs have multiple on-going notes for chronic low back pain . . . and Veteran was noted to have been seen in 2001 for his low back pain by Dr. H."  The examiner further opined that it was "[a]s likely as not [that the] Veteran's current mild degenerative changes of his cervical spine are due to his advancing age, which is medically known and accepted to occur frequently in the general population."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the current claim, the Board finds that the medical evidence demonstrating the absence of nexus between the currently diagnosed cervical spine disability and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  As indicated above, the October 2014 VA medical opinion was based on review of the Veteran's medical history, as well as interview and physical examination of the Veteran; the Board therefore places significant weight on the findings of the October 2014 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the October 2014 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

Based on a review of the evidence, the Board finds that service connection for a cervical spine disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to a chronic orthopedic disability is commonly known and, therefore, the Veteran's contention that he has a chronic neck disability related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

There is no indication in the medical evidence of record that the Veteran was diagnosed with degenerative changes of the cervical spine during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

The Board has considered the contentions of the Veteran as to continuity of cervical spine symptoms, as well as the May 2011 statement from Mr. E.H.  However, the evidence does not document a diagnosis of degenerative arthritis of the cervical spine prior to March 2010.  C.f., Walker, 708 F.3d at 1331.  The October 2014 VA examiner noted the absence of pertinent complaints in the clinical record and felt this fact was significant when considering the degenerative changes in the spine that were subsequently identified.  The claim that pertinent symptoms were continuous and identical to in-service symptoms is not convincing.  Finally, the Veteran's contentions regarding chronic neck symptomatology dating from service are less probative than the findings of the October 2014 VA examiner who considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disability.  Accordingly, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for a cervical spine disability is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issue--entitlement to an increased rating for service-connected DJD of the lumbar spine--must be remanded for further development.

Since the Veteran's lumbar spine claim was last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examinations August 2012 and October 2014; accordingly, further VA examination is warranted.  Hence, the AOJ should arrange for the Veteran to undergo VA lumbar spine examination by an appropriate medical professional.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected lumbar spine disability.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received, to include any records of VA treatment dating from July 2012.  All such available documents must be associated with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected lumbar spine disability.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

3.  Thereafter, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


